Citation Nr: 0316880	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  99-03 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for asthma, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from May 1988 to May 1992, 
and from December 1993 to October 1995.  This case comes to 
the Board of Veterans' Appeals (Board) on appeal of an August 
1998 rating decision of the Jackson, Mississippi, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied an increased evaluation for asthma.

As stated in the December 2000 Remand the Board construes the 
March 1998 claim for an increased rating for his service-
connected "disability" as including a claim for an 
increased rating for the allergic rhinitis.  This issue is 
again referred to the RO for appropriate action.


REMAND

This case was previously before the Board in December 2000.  
At that time the Board remanded the case to the RO for 
additional development which included a request for an 
examination by a pulmonary specialist.  A review of the 
record shows that the VA medical facility informed the RO 
that the veteran failed to report for VA examinations 
scheduled in December 2002 and January 2003.  However, the 
record is unclear as to whether the veteran was informed of 
38 C.F.R. § 3.655 (2002).

38 C.F.R. § 3.655 (a) provides that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  For purposes of 
this section, the terms examination and reexamination include 
periods of hospital observation when required by VA.

 (b) Original or reopened claim, or claim for increase.  When 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.

In order to ensure that the veteran has every opportunity to 
establish his claim the case is REMANDED for the following:

1.The RO is requested to contact the 
veteran in order to determine whether he 
is willing to appear for a VA psychiatric 
examination. He should be informed of 38 
C.F.R. § 3.655 as it related to claims 
for increased ratings.

2.  The RO should request the VA medical 
facility in Jackson Mississippi to 
furnish copies of any additional medical 
records pertaining to treatment for the 
veteran's asthma covering the period from 
January 2003 to the present.

3.  If the veteran is willing to report 
for a VA examination, an examination 
should be conducted by a pulmonary 
specialist to determine the severity of 
the service-connected asthma.  The claims 
folder should be made available to the 
examiner prior to the examination.  In 
addition to pulmonary function tests 
(PFTs) and appropriate x-rays, any other 
tests deemed necessary should be 
performed.  The PFTs should include pre 
and post bronchodilator testing.

The examiner should discuss the frequency 
of use of inhalational or oral 
bronchodilator therapy, inhalational 
anti-inflammatory medication, courses of 
systemic (oral or parenteral) 
corticosteroids (including high dose 
corticosteroids) or immuno-suppressive 
medications; the frequency of visits to a 
physician for required care of 
exacerbations. 

4.  When this action is completed, the 
claim should be reviewed by the RO.  
Should the decision remain adverse, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond.  

Thereafter, the case should be returned to this Board for 
further appellate consideration.  The appellant need take no 
action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




